MEMORANDUM OF DECISION.
Stanley Pratt appeals his conviction of robbery, 17-A M.R.S.A. § 651(1)(A) (1983), in Superior Court, Androscoggin County. Pratt preserved his objection to the court’s rulings upon his request for a bill of particulars and his request for a jury instruction, both designed to limit the robbery charge to a specific incident in May of 1984. We determine that the court’s actions did adequately limit the jury’s consideration to the May 1984 incident. On Pratt’s third contention, we find no obvious error in the jury instructions concerning the elements of the offense of robbery.
The entry is:
Judgment affirmed.
All concurring.